Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed November 04, 2021.
Claims 1-20 are pending.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13-17, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, and 12 of U.S. Patent No. 11,227,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1, 2, 4, 7, 9, and 12 of U.S. Patent No. 11,227,019.

Please see graph below for mapping:

17/519,450						11,227,019
1. A method comprising: 

gathering a plurality of events defined in a database syntax that is not structured; 

aggregating, by a processor, the plurality of events into one or more part files, each of the one or more part files storing a subset of the plurality of events in a columnar format, and wherein each of the one or more part files comprises a header file that includes metadata corresponding to a subset of the plurality of events stored in the part file and is separate from the subset of events stored in the part file; and 

uploading the one or more part files to a cloud storage repository configured to store the one or more part files so that they can be queried by a query server based on the header files.
1. A method of gathering and storing data in a cloud based architecture, comprising: 

gathering, on an enterprise side of a data collection system, a plurality of periodically generated events defined as documents in an unstructured database syntax; 

accumulating the gathered documents in an aggregation defined by part files having a columnar representation of the documents; 

generating header files corresponding to each of the part files; and 

uploading the aggregation to a cloud storage repository, the cloud storage repository configured for storing a plurality of the aggregations for responsiveness to a query server for satisfying query requests, the upload bypassing the query server while the events remain queryable from the query server based on the header files, the header files including metadata and separate from the uploaded documents.


Independent Claims 1, 8, and 15 which are method, system, and medium claims respectively, whose limitations are fully encompassed within the method of Independent claims 1, 4, and 12 of U.S. Patent No. 11,227,019. Dependent claim 2 is encompassed within dependent claim 2 of U.S. Patent No. 11,227,019 (Claims 9 and 16 mirror the explanation as given). Dependent claim 3 is fully encompassed within dependent claim 9 of U.S. Patent No. 11,227,019 (Claims 10 and 17 mirror the explanation as given). Dependent claim 6 is fully encompassed within dependent claim 7 of U.S. Patent No. 11,227,019 (Claims 13 and 20 mirror the explanation as given). Dependent claim 7 is fully encompassed within Independent claim 1 of U.S. Patent No. 11,227,019 (Claim 14 mirrors the explanation as given). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 is a method claim and directed to the process category of patentable subject matter.
Independent Claim 8 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Independent Claim 15 is a non-transitory computer-readable medium claim and is directed to the machine or manufacture category of patentable subject matter.
The rejected claims are directed to Mental Processes or Methods of Organizing Human Activity.
Independent claims 1, 8, and 15, are drawn to  gathering a plurality of events defined in a database that is not structured; aggregating the plurality of events into one or more part files, each of the one or more part files storing a subset of the plurality of events in a columnar format, and wherein each of the one or more part files comprises a header file that includes metadata corresponding to a subset of the plurality of events stored in the part file and is separate from the subset of events stored in the part file; and uploading the one or more part files to a cloud storage repository configured to store the one or more part files so that they can be queried by a query server based on the header files.
The claims fall within the “Mental Processes” grouping of abstract ideas and the “Methods of Organizing Human Activity”. Specifically, the limitations of gathering a plurality of events; aggregating the plurality of events into one or more part files; and storing the one or more part files for querying, as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, through observation and evaluation; along with the management and organization of events based on columnar formatted data; but for the recitation of generic computer components (i.e., processor, memory, system, medium) because a user can mentally, or with pen and paper, identify, determine, and organize events within an unstructured environment.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, system, medium) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-7, 9-14, and 16-20, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” and “Methods of Organizing Human Activity” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimisetty (U.S. Patent Application No. 2005/0108212) in view of Grondin (U.S. Patent Application No. 2013/0254171), further in view of Kothari (U.S. Patent No. 9,722,973).

Regarding Claim 1, Karimisetty discloses a method comprising: 
gathering a plurality of events defined in a database syntax that is not structured (par [0048], Karimisetty – electronic records include unstructured data such as data stored in character large object (CLOB) format); 
aggregating, by a processor, the plurality of events into one or more part files, each of the one or more part files storing a subset of the plurality of events in a columnar format (par [0050], Karimisetty – data is collected and stored where records are stored according to fields with columns to be displayed including data fields such as timestamps, status, name, etc.)1.
While Karimisetty teaches displaying header level information matching query criteria (see par [0124]); however, Karimisetty is not as detailed with respect to a header file that includes metadata corresponding to a subset of the plurality of events stored in the part file and is separate from the subset of events stored in the part file.
On the other hand, Grondin discloses a header file that includes metadata corresponding to a subset of the plurality of events stored in the part file and is separate from the subset of events stored in the part file (par [0031], [0042], Grondin – metadata is extracted and portions of the metadata is included in the file as a header); and storing the one or more part files so that they can be queried by a query server based on the header files (par [0043], [0045], [0053], Grondin – data is stored within a file system… search agent searches data that may satisfy the query by reading the header to determine which domain structure segments may contain data that satisfies the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grondin’s teachings into the Karimisetty’s unstructured database system. A skilled artisan would have been motivated to combine in order to more efficiently organizing and searching for data. 
While Karimisetty and Grondin teaches storing the aggregated data; however, they are not as explicitly detailed with respect to uploading the one or more part files to a cloud storage repository.
On the other hand, Kothari discloses uploading the one or more part files to a cloud storage repository (col.19, lines 22-39, Kothari – upload the data directly to the host cloud, wherein the data consists of various fields… col.16, lines 57-67, Kothari).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kothari’s teachings into the Karimisetty and Grondin system. A skilled artisan would have been motivated to combine in order to more adequately transmit and retrieve data in a more secure way.

Regarding Claim 2, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 1, wherein each of the one or more part files further comprises a block file that comprises the subset of the plurality of events stored in the part file (par [0123], Karimisetty… par [0031], Grondin).

Regarding Claim 3, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 2, wherein aggregating the plurality of events comprises: 
identifying field name and value pairs in the plurality of events; identifying a plurality of documents, wherein each of the plurality of documents includes at least one of the field name and value pairs; and storing all values paired with similarly named fields consecutively so that each block file includes values from fields that are similarly named (par [0049-0050], Karimisetty).

Regarding Claim 4, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 1, wherein uploading the one or more part files to the cloud storage repository comprises: 
monitoring a size of each of the one or more part files; and in response to determining that the size of a part file is at or above a threshold limit, uploading the part file to the cloud storage repository (col.19, lines 22-39, Kothari).

Regarding Claim 5, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 1, wherein the metadata of the header file of each of the one or more part files indexes the subset of events stored in the part file to facilitate query requests (par [0031], [0042-0045], [0053], Grondin).

Regarding Claim 6, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 5, wherein the metadata of the header file of each of the one or more part files indicates a collection that the part file is a part of and wherein a subset of events stored in each of the one or more part files is indexed based on a collection that the part file is a part of (par [0031], [0033], [0053], Grondin).

Regarding Claim 7, the combination of Karimisetty in view of Grondin, further in view of Kothari, disclose the method of claim 1, wherein the database syntax is unstructured or semi-structured (par [0048], Karimisetty –records include unstructured data such as data stored in character large object (CLOB) format).

Claims 8-14 contain similar subject matter as claims 1-7 above; and are rejected under the same rationale.

Claims 15-20 contain similar subject matter as claims 1-6 above; and are rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 23, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Karimisetty illustration within Fig.1, item 1 corresponds to the claimed processor.